UNH"ED STATES I)IYSTRICT coURT
FoR THE DISTRICT oF CoLUMBIA F 1 l' E D
OCT 1 3 2011

Cl€l'k, U.S. District & Bankruptcy

SHARQAWI ABDU ALI AL-HAAG., et al courts for me D|_Smct of columbia

Petitioners,
Civil Action No. l:09~ov-00745 (RCL)

V.

BARACK H. OBAMA,
President of the United States, et. al.,

Respondents.

\/\Z\X\¢/\j\§§/\/\../\}g/

[ RDER GRANTING PETITIONER SHARQAWI ABDU ALI AL-
HAAG’S (ISN 1457) ENLARGEMENT OF TIME TO RESPOND T0 RESPONDENTS’
MOTION FOR LEAVE T0 FILE MOTION FOR EXPEDITED JUDGMEN'I'

Upon consideration of the Unopposed Motion by Petitioner Sharq'awi Abdu A1i Al-Haag
(ISN 1457) 'l`o Enlarge "l`ime to Respond to Respondents’ Motion for Expedited Judgrnerit,
which Respondents do not oppose, and the record herein, it is hereby ordered that the Motion for
Enlargement of Time to Respond is GRANTED, and Petitioner shall have until Octolger 27, 201 1

to respond to Respondents’ Motion for Expedited Judgrnent.

SO ORDERED.

Dated: M[}?/[H 
c/

ROYCE C. LAMBERTH
CHIEF JUDGE